Citation Nr: 1706166	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for disc disease with sciatica. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This matter was last before the Board in February 2016, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C. for further development.  Following the issuance of a June 2016 supplemental statement of the case in which the AMC continued the denial of service connection for disc disease with sciatica, the case was returned to the Board for its adjudication. 

The Veteran appeared for a hearing before the undersigned veterans law judge (VLJ) in February 2012.  A copy of the transcript is associated with the claims file.  


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran's disc disease with sciatica is attributable to the Veteran's active service or any incident of service.


CONCLUSION OF LAW

The criteria for service connection for disc disease with sciatica have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the Veteran was provided with a notice in June 2007 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service VA treatment records.  He was afforded thorough VA examinations in January 2015 and April 2016, with two June 2016 addendum opinions.  The Veteran has submitted personal statements and was also afforded an opportunity to testify at a hearing before the undersigned VLJ in February 2012.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2012, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of a low back disorder and why he believed it was related to service.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's February 2016 decision and remand, the AMC was directed to return the claims file to the January 2015 VA examiner, or a new examiner if that individual was not available, for the purpose of eliciting an opinion as to whether the Veteran's back condition preexisted service and then obtaining an etiology opinion in light of the examiner's determination as to the preexisting nature of the condition.  Upon receipt of the Board's remand, the AMC scheduled the Veteran for a VA examination with a new VA examiner in April 2016 to evaluate the back disorder.  Thereafter, in June 2016, that examiner provided an addendum opinion regarding the pre-existing nature and etiology of the back disorder.   

In light of the fact that the AMC scheduled the Veteran for the requested VA examination and obtained an opinion regarding those issues identified in the remand, the Board finds that the AMC substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" as opposed to strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2014).  However, the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297  (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Factual Background and Analysis

The Veteran asserts that he had a back strain in service and that he has experienced chronic low back pain ever since.  In the alternative, if it is determined that he had a motor vehicle accident that resulted in a low back condition prior to service, he contends that the condition was aggravated by the back strain in service such that it worsened beyond the normal progression of the condition.  

At the outset, the Board notes that the Veteran had the requisite 90 days of service to fulfill the threshold requirement of the 38 U.S.C.A. § 1111 presumption of soundness.  That being said, the presumption of soundness will not apply if the Board makes a determination that the evidence clearly and unmistakably shows that the Veteran had a preexisting low back condition.  

A review of the Veteran's service treatment records reveals that he did not report any issues with his back on either the July 1974 entrance examination or the corresponding July 1974 report of medical history.  He did not begin complaining of back pain until about a week into his service in late July 1974.  A July 28, 1974 sick slip shows that he complained of a stiff neck and an aching back.  An August 1974 treatment record states that the Veteran complained of vague low back pain for the past week and that he reported that he was involved in an auto accident two years prior to service that resulted in low back pain.  Thereafter, a September 1974 treatment record indicates that the Veteran had been seen multiple times for vague low back pain but that X-ray examinations of his lower back were negative.  At that consultation the Veteran reported that he had been involved in a motor vehicle accident two years prior to entering service and was treated at a local hospital for six days with a back injury.  According to the Veteran, he had been experiencing mild recurrent back pain ever since the accident with a recurrence of the pain beginning once he entered service and did a few days of physical training. 

During a January 2015 VA examination, the VA examiner opined that the Veteran's back condition pre-existed service.  In support thereof, the examiner referred to the Veteran's self-reporting of a back injury due to the motor vehicle accident that occurred two years prior to service. 

Pursuant to the Board's February 2016 remand, the Veteran's claims file was evaluated by two separate VA examiners for the purpose of providing an opinion as to whether his back condition preexisted service.  In a June 2016 addendum opinion, the examiner who administered the April 2016 VA examination found that there was no evidence of a pre-existing condition.  That examiner did not offer any rationale for their opinion.  Thereafter, in June 2016, a new VA examiner opined that it was at least as likely as not that the Veteran had a preexisting back condition that began with a motor vehicle accident he was involved in two years prior to entering service.  In support thereof, the examiner referred to service treatment records showing that the Veteran started complaining of back pain less than a week after beginning service and that he reported recurrent back pain due to the motor vehicle accident.  

During the February 2012 hearing the Veteran acknowledged that he was in a motor vehicle accident prior to service but denied injuring his back in that accident.  According to him, he was treated in the hospital for a bruised kidney but was not treated for his back.  Furthermore, he denies having experienced recurrent back pain prior to service. 

After consideration of the record, the Board finds that there is insufficient evidence to rebut the presumption of soundness.  The fact that the Veteran was evaluated as having no issues with his back and did not report any such issues upon his entrance in July 1974 stands as strong evidence in favor of the presumption of soundness at service entrance.  The Board acknowledges that the January 2015 and one of the June 2016 VA examiners found that the Veteran had a preexisting condition.  However, neither examiner applied the correct standard in their rationale as they only considered whether it was at least as likely as not that the condition preexisted service.  Rebuttal of the presumption of soundness requires clear and unmistakable evidence that the Veteran had a condition that preexisted service.  Although both examiners discussed the service treatment records in which the Veteran reported the motor vehicle accident and corresponding treatment for a back injury, they did not contend with the fact that the Veteran did not report experiencing back pain at the time of his entrance into service in July 1974.  There is no medical evidence to support the determination that the Veteran's reported motor vehicle accident resulted in a back condition that persisted up to the point that he entered service.  In fact, the Veteran himself denied that he incurred a back injury as a result of the motor vehicle accident during the February 2012 hearing.  Accordingly, as the Veteran did not report a back condition upon entry into service and the record does not demonstrate by clear and unmistakable evidence that a back condition preexisted service, the Board finds that the presumption of soundness that attached at service entrance has not been rebutted in this case.  

The Board now proceeds to consider whether the Veteran's back condition was incurred in service or is otherwise attributable to service.  In addition to those service treatment records discussed above, the Board takes note of an October 1974 "statement of medical condition" on which the Veteran endorsed the statement that "there has been no change in my medical condition".  Furthermore, a review of the Veteran's service personnel records shows that he volunteered for an honorable discharge from the military pursuant to an August 1974 voluntary release test administered by the Army while he was in service.  

During the February 2012 hearing, the Veteran reported that he was involved in a motor vehicle accident in 1973 but that he did not have a back injury at that time.  According to the Veteran, he injured his back on an obstacle course as part of physical training after he entered service.  He reported experiencing back pain after the alleged injury.  He was evaluated by military medical professionals who did an X-ray examination and eventually concluded that he had a bruised back.  He was put on limited duty, and did not complain again of back pain until a few weeks later in September 1974.  Thereafter, he asserted that he was assigned to be a clerk and that he requested a discharge because he did not want to do that type of work.  After his discharge, he contended that he continued to experience back pain and sought treatment for it from VA. 

The Veteran was afforded a VA examination in January 2015 to evaluate the nature and etiology of the back condition.  He reported experiencing low back pain ever since his enlistment and that his pain had continued to the present.  The examiner noted that service treatment records indicated the Veteran reported back pain two years prior to service stemming from a motor vehicle accident.  After a physical examination and a review of the claims file, the examiner opined that the Veteran had a pre-existing low back condition but that there was no evidence that the back condition was aggravated by service.  In support thereof, the examiner relied on the in-service physical examinations and X-ray examinations which were negative for any indication of a low back condition.  The examiner also reiterated the fact that the Veteran was not diagnosed with a back condition while in service. 

The Veteran was afforded a new VA examination in April 2016 to again evaluate the nature and etiology of the back condition.  He reported that he had a back strain in service and had experienced low back pain ever since with some associated leg pain.  After a physical examination and a review of the claims file, the examiner commented that it was not likely that the back condition, identified as degenerative disc disease, was related to the complaints in service.  Instead, the examiner found it more likely that the condition was related to natural age progression.  In support thereof, the examiner relied on the Veteran's short military career as well as service treatment records which showed normal X-ray examinations.  Furthermore, the examiner noted that the Veteran had a post-service history of heavy construction work.  Thereafter, in a June 2016 addendum opinion, the same examiner commented that there was no evidence of a preexisting condition.  In addition, the examiner noted that the Veteran's reported in-service pain occurred over 40 years prior to the development of his current degenerative disc disease.  Thus, the examiner restated the opinion that the back condition was not likely related to the Veteran's short time in service but instead was likely due to natural age progression.  

The Veteran's claims file was reevaluated by a new VA examiner in June 2016.  After finding that it was at least as likely as not that the back condition preexisted service, the examiner opined that it was less likely than not that the back condition was related to and/or aggravated by military service.  In support thereof, the examiner referred to July and August 1974 service treatment records which showed that the Veteran reported vague low back pain but was not diagnosed with a back condition at the time.  In addition, the examiner discussed post-service treatment records which showed that the Veteran was not diagnosed with a back condition until 1995, when he was diagnosed by VA with a low back condition.  The examiner concluded by affirming the prior VA examiner's determination that the back condition was likely the result of natural age progression. 

A review of the Veteran's post-service treatment records show complaints of and treatment for low back pain beginning in 1995.  

Upon consideration of the record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran incurred the low back condition while in service.  The Veteran has asserted that he experienced symptoms of a low back condition upon entrance into service in July 1974 and that his symptoms have continued to the present day.  Of course, he is competent to testify as to his symptoms of low back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that these symptoms were indicative of a low back condition while he was in service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  Furthermore, in-service physical and X-ray examinations were negative for any indications of a low back condition, and no condition was ever diagnosed in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  

The Veteran's assertion that he incurred a low back condition while in service must be considered in light of the January 2015, April 2016, and June 2016 VA examiner's opinions, all of which concluded that the Veteran's current low back condition was likely due to natural age progression and not due to the reported low back strain in service.  In evaluating the probative value of a medical opinion, VA is guided by the principle that an opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As each of the VA examiners reviewed the claims file and provided thorough rationales, the Board finds that their opinions are highly probative of the issue of whether the Veteran's low back condition was incurred in service.  

Again, determining whether symptoms of low back pain are attributable to a chronic low back condition is the province of trained medical professionals, not lay witnesses.  Accordingly, the Board finds that the opinions offered by the January 2015, April 2016, and June 2016 VA examiners warrant the greatest probative weight on the issue at hand.  Therefore, the preponderance of the evidence weighs against the Veteran's claim of service connection for a low back condition on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran may still be entitled to service connection if all of the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Here, the Veteran's assertion that he incurred a low back condition in service, supported as it is by no evidence in the claims file other than the Veteran's own assertions and the reports of low back pain in service, is outweighed by the opinions of the VA examiners.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's low back condition is otherwise attributable to service.  Service connection for a low back condition under 38 C.F.R. § 3.303(d) is denied, and, as the preponderance of the evidence is against the Veteran's claim of service connection for a low back condition, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).









ORDER

Service connection for disc disease with sciatica is denied



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


